Opinión de conformidad, concurrente y disidente de la
Juez Asociada Señora Rodríguez Rodríguez.
Estoy conforme con la sentencia del Tribunal, en cuanto revoca la determinación del foro apelativo de descalificar al abogado que ostenta la representación de la albacea en este litigio, porque también entiendo que no procedía tan drástico remedio sin ofrecer una oportunidad a éste de ar-gumentar los méritos de la controversia. De otro lado, con-curro con la determinación de dejar sin efecto la anulación del contrato de servicios profesionales del abogado de la albacea.
Nos vemos precisados, sin embargo, a disentir porque no compartimos el criterio que subsume la sentencia en este caso, al permitir que un albacea, a quien el testador instituyó como tal “con todos las potestades que concede la *369ley”, ostente, inherente al cargo, la facultad de administra-ción de los bienes del causante. Nos parece, además, que la determinación de la sentencia de que en este caso la alba-cea “es, para todos los efectos legales, la administradora judicial de los bienes de la herencia” de la causante, no apura adecuadamente el alcance del procedimiento de ad-ministración judicial de los bienes del finado que autoriza el Código de Enjuiciamiento Civil. Sentencia, pág. 3.
í — i
El óbito de la Leda. Ivette Josefina Orraca López acaeció el 2 de marzo de 2000 en San Juan, Puerto Rico. Esta fa-lleció sin dejar ascendientes ni descendientes y habiendo otorgado un testamento ológrafo el 21 de mayo de 1999.
Este testamento fue protocolizado por orden del Tribunal de Primera Instancia, Sala de San Juan, mediante la Escritura Núm. 11 otorgada el 6 de junio de 2000 ante el notario José Angel Rey, codemandado en este caso. En el testamento, la causante instituyó como su albacea testa-mentaria a la Sra. Elizabeth Lebrón Morges (la albacea) “con todas las potestades que confiere la ley” y relevándola de la prestación de fianza. La licenciada Orraca López ins-tituyó como su “única y universal heredera del caudal” a la Sra. Dionisia Flecha Quiñones. La señora Flecha fue desig-nada también albacea sustituta.
En el testamento ológrafo, la licenciada Orraca hizo va-rios legados de bienes muebles e inmuebles a la albacea testamentaria. De otra parte, entre los bienes heredados por la señora Flecha se encuentran cuentas bancarias de la causante en el Banco Popular de Puerto Rico (Banco Popular). Se dispuso en el testamento que “cualquier deuda garantizada por ahorros será discreción de la here-dera saldarlo o continuar pagándolo”.
Oportunamente, la albacea solicitó que se expidiesen las cartas testamentarias a su nombre, según lo dispuesto en *370el Art. 597 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2571. Así, el 8 de junio de 2000 el Tribunal de Primera Instancia expidió las cartas testamentarias corres-pondientes. En su resolución, el tribunal indicó lo siguiente respecto la albacea:
... facultándola que en cuanto no sea incompatible con la ley o con la última voluntad del testador, tome posesión de todos los bienes de la finada, desempeñando, respecto a los mismos todos los poderes, facultades y obligaciones que le señalan la ley, y fueron encomendados por la testadora. Resolución del Tribunal de Primera Instancia, pág. 11.
Con anterioridad, el 13 de marzo de 2000 y posterior-mente el 11 de mayo de 2000, la albacea y el licenciado Rey otorgaron un contrato de servicios profesionales. El licen-ciado Rey se comprometió a prestar a la albacea y legataria todos los servicios legales necesarios para que ésta pudiera desempañar cabalmente las funciones del cargo.(1) El licen-ciado Rey se obligó también a llevar a cabo todas las ges-tiones necesarias para traer al caudal hereditario de la li-cenciada Orraca los bienes que ella había heredado de su madre, quien había fallecido en febrero de 1999 y cuya herencia no había sido liquidada. (2)
Expedidas las cartas testamentarias, la albacea tomó posesión de todos los fondos que la testadora tenía deposi-tados en el Banco Popular. Los fondos fueron utilizados para, entre otras cosas, saldar en su totalidad casi todas *371las obligaciones de la licenciada Orraca con ese banco y poner al día unos pagos vencidos que correspondía pagar a la heredera señora Flecha. La heredera no fue informada de estas transacciones antes de efectuarlas. El 12 de junio de 2000, el licenciado Rey le remitió una carta al Ledo. Lucas Irisarri Castro, abogado de la heredera, en la que detalla las gestiones llevadas a cabo respecto los bienes del caudal de la causante.
En esa misma fecha, la heredera instó una demanda contra la albacea, el licenciado Rey y el Banco Popular. En la demanda se solicitó, en síntesis, que se declararan nulas las cartas testamentarias expedidas a favor de la albacea y las facultades que allí se le concedían, por exceder lo auto-rizado por la testadora. Además, se solicitó que la albacea se abstuviera de llevar a cabo gestión alguna de represen-tación o administración y de partición de la herencia. Se solicitó, también, que se declara nulo el contrato de servi-cios profesionales suscrito con el licenciado Rey y que éste se abstuviese de continuar representando a la heredera. Se solicitó que se restituyeran al caudal los honorarios paga-dos al licenciado Rey y que se le reembolsase cualquier suma de dinero que se hubiese retirado de los fondos depo-sitados en el Banco Popular.
Los demandados contestaron la demanda y negaron las imputaciones en su contra. Indicaron en su contestación que los planteamientos relacionados con las facultades y los deberes de la albacea eran prematuros. Se adujo que debían presentarse como parte del procedimiento de apro-bación de las cuentas finales que el albacea tiene que ren-dirle al tribunal en conformidad con lo dispuesto en los Arts. 588 y 589 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sees. 2512 y 2513.
En agosto de 2000, los demandados presentaron ante el tribunal de instancia una moción de sentencia sumaria para desestimar la demanda instada. Se alegó en la moción que las gestiones llevadas a cabo por la albacea son “las *372labores típicas que al albaceazgo le fija la ley, a saber, toma posesión del caudal, satisfacer sus obligaciones y los gastos de administración, y poner la herencia neta a disposición de los herederos”. Apéndice, pág. 125. Se solicitó en su con-secuencia que se dictara sentencia sumaria para desesti-mar la demanda.
La demandante replicó y solicitó sentencia sumaria par-cial a su favor. En la moción presentada se solicitó la des-calificación del licenciado Rey por alegado conflicto de intereses. Solicitud ésta que fue reiterada en dos ocasiones adicionales por la parte demandante.
Luego de varios trámites procesales, en junio de 2001, el tribunal de instancia dictó una sentencia sumaria parcial, en la cual dispuso, primero, que las facultades concedidas a la señora Lebrón como albacea se limitaban a lo dis-puesto en el Art. 825 del Código Civil, 31 L.P.R.A. see. 2522. Aclarado este aspecto, el tribunal de instancia enten-dió innecesario decretar la nulidad de las cartas testamentarias. El foro a quo apercibió a la albacea que de exceder sus facultades, como por ejemplo no consultar y obtener la aprobación de la heredera respecto a los asuntos relacionados con los bienes de la herencia, el tribunal pro-cedería a destituirla de su cargo, además de condenarla a restituir cualquier menoscabo que sufriera el caudal here-ditario por su culpa o negligencia.
Respecto al contrato de servicios profesionales suscritos entre la albacea y el licenciado Rey, el Tribunal de Primera Instancia dispuso que la albacea no estaba facultada para contratar con dicho abogado sin la intervención ni consen-timiento de la heredera, por lo que era nulo. Determinó, además, que los honorarios pactados en el contrato eran excesivos. El tribunal descalificó al licenciado Rey al con-cluir que su participación como abogado representaba un conflicto de interés.
Inconformes, la albacea, el licenciado Rey y el Banco Popular apelaron ante el Tribunal de Apelaciones. En el *373escrito presentado se planteó que el foro primario erró al resolver el caso sumariamente. Se adujo que para resolver si la albacea tenía facultad para administrar los bienes del caudal, se requería la celebración de una vista en su fondo, así como también que para determinar si los honorarios del licenciado Rey eran excesivos. El licenciado Rey, a su vez, argüyó que se le negó el debido proceso de ley al des-calificarlo sumariamente como abogado del caso.
El 13 de marzo de 2003, el Tribunal de Apelaciones dictó sentencia en el caso y confirmó la determinación del foro primario. El foro apelativo concluyó que las facultades del albacea son aquellas provistas en el Art. 824 del Código Civil, 32 L.RR.A. see. 2521. Concluyó, además, que “el al-bacea viene obligado a obtener el consentimiento e inter-vención de los herederos en las actuaciones relacionadas con los bienes de la herencia”. Resolución del Tribunal de Apelaciones, págs. 12-13. En vista de que ello no había ocurrido así en este caso, procedió a confirmar al tribunal de instancia.
El tribunal apelativo sostuvo la determinación de des-calificar al licenciado Rey. Indicó en la sentencia que éste ostentaba la representación legal de la albacea y de la su-cesión, a la vez que era uno de los acreedores del caudal relicto, a base de lo cual concluyó que se constituyó un conflicto de intereses entre el licenciado Rey como acreedor del caudal hereditario y su función de abogado de la albacea.
Inconformes nuevamente, la albacea y el licenciado Rey acudieron en alzada ante este Tribunal. Los peticionarios, descansando principalmente en Mercado v. Mercado, 66 D.P.R. 811 (1947), argüyeron que en Puerto Rico, el albacea goza de la facultad de administración del caudal relicto, por lo que la interpretación del foro apelativo intermedio sobre este particular era errónea y debía ser revocada. Cuestionaron también que se avalara la decisión de desca-lificar al licenciado Rey, así como la determinación de anu-*374lar el contrato de servicios profesionales y lo relacionado con los honorarios pactados.
Expedimos el auto y ambas partes comparecieron en ex-tensos alegatos. Hoy, mediante Sentencia, el Tribunal re-voca la sentencia dictada por el foro apelativo intermedio.
La sentencia dictada tiene el efecto de concluir que bajo nuestro ordenamiento el albacea particular está facultado para administrar el caudal hereditario como parte de las funciones inherentes al cargo, y que una vez se expiden las cartas testamentarias, éste puede tomar posesión de los bienes de la herencia y administrarlos. No compartimos esa visión. Somos del criterio de que dicha interpretación desvirtúa la naturaleza del albaceazgo, permitiendo cir-cundar la última voluntad del testador.
Esta conclusión, a mi juicio, se asienta sobre una erró-nea interpretación de las disposiciones del Código de En-juiciamiento Civil, así como también en una expansiva in-terpretación de las expresiones que, a modo de obiter dictum, se hicieron en Mercado v. Mercado, ante. Las ex-presiones de ese caso, justipreciadas en el contexto de la figura del albacea que nos llega del Código Civil de Es-paña, no se justifican. Debo consignar que no comparto este criterio.
hH
A. La controversia central del caso de epígrafe gira en torno el alcance de las facultades que se le confieren al albacea en nuestro derecho sucesorio. Entiendo conve-niente, previa a la discusión sobre este asunto, iniciarla con unas muy breves reflexiones sobre los dos grandes sis-temas de derecho de sucesiones por causa de muerte, a saber: el sistema de base romana y el angloamericano. Como veremos más adelante, ello es necesario dada la ten-sión que origina la confluencia de las dos tradiciones jurí-*375dicas, la angloamericana y la europea continental en el Derecho puertorriqueño.
En el sistema de base romana, como el nuestro, la he-rencia no está concebida como un patrimonio en liquida-ción, sino en conservación, para facilitar el cambio de titular. Ello, teniendo como presupuesto teórico que el fa-llecimiento del causante no provoca la extinción de sus re-laciones jurídicas, pues los herederos son llamados a colo-carse en su lugar. Es decir, el heredero se subroga en el lugar del causante como nuevos titulares de los mismos derechos y las mismas obligaciones. Véase E. González Te-jera, Derecho de Sucesiones, San Juan, Ed. U.P.R., 2002, T. 2, Cap. VIII.
Por otro lado, el derecho sucesorio angloamericano parte de un presupuesto totalmente opuesto. La muerte del causante es la ocasión idónea para liquidar sus relacio-nes jurídicas y, una vez ello ocurra y se liquiden todas las deudas pendientes, los herederos adquieren el líquido restante.
Por ello, en Derecho angloamericano los bienes del fallecido pasan ante todo a un ejecutor o administrador que tiene la misión de liquidar el patrimonio relicto y de atribuir el saldo activo restante a los beneficiarios. Si el causante no ha nom-brado al ejecutor, éste es designado por la “Division of Probate”.... L. Roca-Sastre Muncunill, Derecho de Sucesiones, Barcelona, Ed. Bosch, 2000, Vol. IV, pág. 313.
Pasamos entonces a ver detenidamente la figura del albacea.
B. El albacea es la persona nombrada por el testador para asegurar el fiel cumplimiento de su voluntad. Gonzá-lez Tejera, op. cit., pág. 536. Es “la institución por cuya virtud una o más personas nombradas por el testador, por el juez, o designada por la ley asumen la misión de cercio-rarse de que se cumpla la voluntad del causante y, en los casos adecuados, conservar transitoriamente los bienes de la herencia”. íd. El albacea “no s[ó]lo ejecuta sino que asi-mismo vigila la ejecución”. M. Albaladejo, El albaceazgo en *376el Derecho español, Madrid, Ed. Tecnos, 1969, pág. 23. En igual sentido, López Vilas, Configuración Jurídica del Al-bacea, en Derecho español en estudios de Derecho Civil: en honor del Prof. Castán Tobeñas, Pamplona, Ed. Universi-dad de Navarra, 1969, T. VI, pág. 831. Es una figura asen-tada primordialmente sobre una relación de confianza en-tre el testador y el albacea. González Tejera, op. cit., pág. 551; Albaladejo, op. cit., pág. 20.
Royo Martínez nos indica con atino que el Código Civil, respetuoso del testador, procura en sus disposiciones, más que deslindar conceptos y atribuciones, “instaurar un sis-tema de pesos y contra pesos que aseguren la sumisión de los herederos a quien es ejecutor de la voluntad del cau-sante, y, al propio tiempo, la sumisión del ejecutor a la voluntad testamentaria”. (Enfasis nuéstro.) M. Royo Mar-tínez, Derecho Sucesorio “Mortis Causa”, Sevilla, Ed. Edelce, 1951, pág. 313.
La figura del albacea descrita en el Código Civil resulta ser entonces de suyo una figura problemática en el derecho de sucesiones, “en cuanto que, mediante ella, se arrebatan a éste [al heredero] y se transmiten a un tercero [al albacea] importantes funciones ... de modo que el alba-ceazgo puede ser considerado como una tajante limitación a la situación normal del heredero”. Roca-Sastre Muncu-nill, op. cit., pág. 315.(3) Con gran elocuencia Roca-Sastre Muncunill nos advierte que todo ello redunda en una gran confusión “no s[ó]lo en la doctrina sino también en la juris-prudencia, cuya confusión empieza sobre la misma califi-cación o naturaleza jurídica del albaceazgo”. Roca-Sastre Muncunill, op. cit., pág. 315.
*377El albaceazgo queda regulado en el Código Civil en los Arts. 814-832 (31 L.P.R.A. secs. 2514-2529). De estas dis-posiciones se desprende que éste es un cargo que goza de los caracteres siguientes: ser voluntario, renunciable, re-munerado(4) y temporal. Hay, además, distintos tipos de albaceas, a saber: universales o particulares, dependiendo de las funciones que se les ha encomendado; mancomuna-dos, solidarios o sucesivos, dependiendo del número y la forma de nombramiento, y testamentarios, legítimos y da-tivos, en atención a su origen.
De las clasificaciones antes indicadas, en esta ocasión, nuestra atención se centra en la distinción entre el albacea univérsal y el particular. Las facultades que pueda tener un albacea parten de lo dispuesto en el Art. 823 del Código Civil, 31 L.P.R.A. see. 2520, donde se dispone que “[l]os albaceas tendrán todas las facultades que expresamente les haya conferido el testador, y no sean contrarias a las leyes”.
Se consideran albaceas universales aquellos a quienes se encomienda de modo global la total ejecución de la vo-luntad del testador, confiriéndole a éste todas las faculta-des precisas y necesarias para tal ejecución. Albaladejo, op. cit., pág. 58; González Tejera, op. cit., pág. 557; J. Vélez Torres, Curso de Derecho Civil, San Juan, Ed. Universidad Interamericana, 1987, T. IV, Vol. III, pág. 347. Afirma Al-baladejo que
... le compete [al albacea universal] apoderarse de la heren-cia, administrarla y gestionar lo relativo a ella, liquidarla, ve-rificando el pago de deudas, cargas y legados, dividirla y en-*378tregar a cada heredero la parte que le corresponda, así como defender, mientras que la ejecución dura, el testamento y los bienes hereditarios, y hasta la de enajenar bienes .... Albala-dejo, op. cit., pág. 238.
El acto de administración es el
... acto jurídico que recayendo sobre un bien determinado o sobre un conjunto universal de bienes igualmente individuali-zados, tiende ya a la puesta en explotación de los mismos, ya a la percepción y utilización de sus productos sin comprometer en modo alguno su valor, la individualización y la permanen-cia de dichos bienes en el seno del patrimonio. M. Gitrama, La administración de herencia en el Derecho español, Madrid, Ed. Rev. Der. Privado, 1950, pág. 28.
En cambio, el albacea particular ostenta sólo una o va-rias atribuciones concretas señaladas por el causante, o en defecto de éstas, las que atribuye la ley. L. Puig Ferriol, El Albaceazgo, Barcelona, Ed. Bosch, 1967, pág. 130. Son “particulares porque sólo tienen las facultades que enu-mera el precepto y no las generales de llevar a cabo o ase-gurar el total cumplimiento de la última voluntad del testador”. Sierra Gil de la Cuesta, op. cit., pág. 156. Véanse: Albaladejo, op. cit., págs. 246-247; Puig Brutau, op. cit., pág. 443; Vélez Torres, op. cit., pág. 347 (“el particular es el nombrado sin otorgamiento específico de facul-tades, en cuyo caso tendrán las legales, o reconociéndole el testador funciones determinadas”). Véase, además, E. Al-pañés Domínguez, Albaceazgo de realización y albaceazgo de entrega, 48 Rev. Der. Priv. 1033, 1052 (1964) (“Es a falta de especificación por el testador cuando entra en juego el Art. 902”).
El Art. 824 del Código Civil, supra, enumera las facul-tades que la ley reconoce al albacea. Son éstas: (i) disponer y pagar los sufragios y el funeral del testador con arreglo a lo dispuesto en el testamento o, en su defecto, según la costumbre del pueblo; (ii) satisfacer los legados que consis-tan en metálico, con el conocimiento y beneplácito de los herederos; (iii) vigilar sobre la ejecución de todo lo demás *379que haya ordenado el testador y sostener, siendo justo, la validez del testamento en juicio o fuera de él, y (iv) tomar las precauciones necesarias para la conservación y custo-dia de los bienes, con la intervención de los herederos presentes.(5)
No obstante, Albaladejo, en su tratado sobre el alba-ceazgo, reconoce que el albacea particular tendrá, además de las funciones singularmente fijadas por ley, “todas las secundarias o instrumentales necesarias para el ejercicio de aqu[é]llas”. Albaladejo, op. cit., pág. 247. Es decir, ten-drá además las que sean precisas, necesarias y apropiadas para descargar su encomienda. Albaladejo, sin embargo, deja claro que no le “corresponde por ley al albacea particular la facultad de pagar deudas ... salvo concesión del testador, ni le compete vender bienes para tal pago, salvo también esto, concesión de aqu[é]l. Sí es misión tal pago de los albaceas universales ...”. íd. Es de notar que el Código Civil no reconoce al albacea particular facultades genera-les de administración, en ausencia de expresión específica del testador.
Con ello en mente, pasemos a discutir cuál ha sido el tratamiento que ha recibido la figura del albacea particular en nuestro ordenamiento, especialmente en lo que se refiere a la facultad de administrar el caudal relicto.
J-H I — I HH
Nuestra jurisprudencia sobre este tema ha sido algo vacilante. Durante años, sostuvimos que el albacea no era un administrador de los bienes del finado ni estaba en la misma posición que el ejecutor testamentario o los admi-nistradores judiciales del Derecho sucesorio anglo-*380americano. Haciéndonos eco de la normativa civilista, sos-tuvimos por décadas que el Código Civil le concedía facul-tades limitadas al albacea particular. Así, en Crehore v. El Regis. de Guayama, 22 D.P.R. 32, 36 (1915), sostuvimos lo siguiente:
El albacea no es el administrador de la herencia pues a me-nos que el testador le haya conferido ese carácter, no tiene otras facultades que las determinadas en los artículos 876 y 877 del Código Civil; pero aun en los casos en que sea tal administra-dor por voluntad del testador o por nombramiento de los he-rederos o del tribunal, aun así no está autorizado para enaje-nar bienes inmuebles o derechos reales porque este derecho no es inherente a la facultad de administrar. (Enfasis nuestro.)
En Aponte & Sobrino v. Sucn. Pérez, 48 D.P.R. 449, 453-454 (1935), indicamos:
... El albacea de que habla nuestro derecho civil no está colocado en las mismas condiciones que generalmente preva-lecen dentro del sistema legal americano. Aquí como allá el albacea deriva su autoridad de la voluntad del testador, del testamento que lo nombre; pero entre nosotros cuando el tes-tador no determina especialmente sus facultades, éstas están limitadas por el artículo 824 del Código Civil .... “[M]as ni le compete administrar en absoluto, ni pagar deudas, ni satisfa-cer más legados que los que consistan en metálico, ni practicar las operacionesparticionáles (Enfasis nuestro.)
En igual sentido, véase Sucn. Pelliccia v. Corte de Distrito, 36 D.P.R. 654, 656 (1927) (“El cargo del albacea, si no se dispone de otro modo en el testamento, responde sola-mente a una situación provisional transitoria, que se pre-senta desde la muerte del testador y comprende ciertas medidas que se han de tomar en relación con los bienes, entretanto se acepte la herencia por los herederos y no haya oposición entre ellos por la división del caudal” (énfasis nuestro)). Véanse, además: Porrata v. Corte, 53 D.P.R. 148 (1938); Mercado v. Corte, 62 D.P.R. 368 (1943).
Vemos así cómo durante la primera mitad del siglo XX aplicamos a la figura del albaceazgo la doctrina prevale-*381cíente en España sobre las facultades limitadas del albacea particular. Ello no obstante, en Mercado v. Mercado, ante, hicimos unas expresiones que arrojan dudas sobre el ver-dadero alcance de las prerrogativas del albacea particular, en específico, de su facultad para administrar el caudal hereditario. Así nos enfrentamos al conflicto existente en-tre el Art. 830 del Código Civil, 31 L.P.R.A. see. 2527, que dispone que el cargo de albacea es gratuito, y el Art. 586 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2491, que estipula todo lo contrario. Allí resolvimos que el alba-cea tiene derecho a recibir la remuneración que dispone el Código de Enjuiciamiento Civil, indicando que éste derogó el Art. 830, ante, por ser incompatibles y por ser la dispo-sición del Código de Enjuiciamiento Civil —sobre el pago al albacea— posterior al Art. 830, ante.
Justificamos nuestra determinación bajo el fundamento que el Código de Enjuiciamiento Civil “ha ampliado consi-derablemente los deberes del albacea ... ha aumentado sus responsabilidades en tal forma que sería injusto el privarle de compensación”. Mercado v. Mercado, ante, pág. 814. En apoyo a dicha conclusión, se indicó:
El albacea, de acuerdo con el Código de Enjuiciamiento Civil, no es un mero custodio de la herencia. El art. 593, por ejemplo, le impone la obligación de pagar las deudas legítimas del finado con intervención de los herederos, o en su defecto, de la corte de distrito. El 587 le impone el deber de recibir las cantidades pertenecientes al caudal y le exige la presentación de cuentas trimestrales de las cantidades recibidas y desem-bolsadas por él. El art. 588 prescribe que el albacea, cuando haya terminado la liquidación de los bienes, o cuando por cual-quier causa cesare en el desempeño de su cargo, deberá pre-sentar a la corte una cuenta final jurada acompañada de los recibos y resguardo correspondiente. Finalmente, el art. 590 dispone que la corte de distrito dictara auto definitivo apro-bando la cuenta o haciendo modificaciones. ¿Puede negarse que estas funciones del albacea no constituyen actos de admi-nistración? íd., pág. 815.
En cuanto al caso Mercado v. Mercado, ante, algunos *382sectores en la doctrina han interpretado que amplía las facultades legales del albacea particular para incluir tam-bién la facultad de administrar los bienes del finado. Véanse: González Tejera, op. cit., págs. 544-546; Vélez Torres, op. cit., pág. 354; E. Martínez Moya, El Derecho Sucesorio, 67 Rev. Jur. U.RR. 1, 73 (1998).
Curiosamente, sin embargo, en la jurisprudencia posterior a Mercado v. Mercado, ante —y de mayor actualidad— al referirnos a las facultades del albacea particular hemos obviado su discusión y análisis sobre las “amplias faculta-des” del albacea, y nos hemos limitado a invocar las facul-tades que se conceden en el Art. 824 del Código Civil, ante. Nuestra más reciente jurisprudencia centra su atención en lo que Albaladejo llamó las facultades “secundarias o ins-trumentales” inherentes a las legales, y que asisten al al-bacea particular en el cumplimiento de su obligación legal. Albaladejo, op. cit., pág. 247. Así pues, en Ab Intestato Marini Pabón, 107 D.P.R. 433, 438-439 (1978), indicamos:
... [E]l albacea tiene aquellas facultades que podrían lla-marse secundarias o instrumentales, que sean necesarias para el ejercicio de las otorgadas por el testador o para su normal utilización, entre las que se encuentran: la de vigilar sobre la efectividad de las facultades que el testador le conce-dió en el testimonio y sostener siendo justo, la validez del de-seo del testador enjuicio y fuera de él, a los fines de que pueda llevar a cabo su cometido y la facultad adicional de tomar las precauciones necesarias para la conservación y custodia de los bienes con intervención de los herederos presentes, hasta el momento que la herencia del causante sea entregada al fiduciario.
Por otro lado, en González Muñiz, Ex parte, 128 D.P.R. 565, 571-572 (1991), al referirnos a la facultad legal del albacea de tomar las precauciones necesarias para la con-servación y custodia de los bienes que dispone el Art. 824 del Código Civil, ante, dijimos que éstas son las
... “medidas provisionales para evitar la pérdida o deterioro *383de [los bienes], sin que, en absoluto, quede facultado para po-sesionarse de los mismos ni para administrarlos, salvo en cuanto las precauciones de que se trate impliquen o consistan precisamente en la tenencia o administración en cuestión. ... Una cosa sí es clara: posesionarse o utilizar los bienes del caudal, sin la autorización del tutelar, es una extralimitación en el ejercicio de su función,incompatible con la naturaleza fidu-ciaria del albaceazgo”. (Enfasis en el original.) Véanse, ade-más: Pino Development Corp. v. Registrador, 133 D.P.R. 373, 390 (1993); Paine v. Srio. de Hacienda, 85 D.P.R. 817 (1962).
Estas expresiones son perfectamente compatibles con la figura tradicional del albacea particular y la doctrina vi-gente sobre este tema. No suponen una anuencia nuestra hacia la ampliación de las atribuciones del albacea particular. Adviértase, que la referencia a las “facultades secundarias o instrumentales” se ha hecho en el contexto de las atribuciones enumeradas en el Art. 824 del Código Civil, ante, y no como una facultad adicional a éstas. Es en ese contexto que la frase debe ser entendida.
Si algo ponen de manifiesto estos casos es nuestra re-nuencia a expandir, o construir, sobre las expresiones en Mercado v. Mercado, ante. Más que nada, lo que hemos hecho —a mi juicio con gran acierto— es reafirmar la doc-trina vigente sobre las facultades que concurren en la fi-gura del albacea particular.
IV
Retomemos el tema de Mercado v. Mercado, ante, para auscultar detenidamente nuestras expresiones y su alcance. Ello, a su vez, tiene que ir de la mano con un análisis de las disposiciones de la Ley de Procedimientos Legales Especiales, codificada en el Código de Enjuicia-miento Civil, y su interrelación con las disposiciones del Código Civil. Sólo de esa forma, estimo, podemos contex-tualizar a Mercado v. Mercado, ante. Veamos.
Las expresiones contenidas en Mercado v. Mercado, *384ante, sobre cómo el Código de Enjuiciamiento Civil ha am-pliado las facultades legales del albacea para incluir la ad-ministración de los bienes del caudal, son claramente in-necesarias para resolver la controversia planteada en el caso. Como indicamos anteriormente, en Mercado v. Mercado, ante, la controversia giró en torno a si el albacea particular podía cobrar por su gestión conforme dispone el Art. 586 del Código de Enjuiciamiento Civil, ante, o si, por el contrario, aplicaba la prohibición del Art. 830 del Código Civil, ante. La aplicación de normas básicas de interpreta-ción estatutaria proveen una fácil solución a esta controversia. Habiendo sido aprobado el Art. 586 del Có-digo de Enjuiciamiento Civil, ante, con posterioridad al Art. 830 del Código Civil, ante, y siendo ambas disposicio-nes incompatibles entre sí, debe prevalecer la última ex-presión de la voluntad del legislador; es decir, prevalece el citado Art. 586. Departamento Hacienda v. Telefónica, 164 D.P.R. 195 (2005); Aut. de Puertos v. Mun. de San Juan, 123 D.P.R. 496 (1989); Pérez Vega v. Tribunal Superior, 93 D.P.R. 749 (1966).
Por lo tanto, la conclusión en Mercado v. Mercado, ante, de que la aprobación del Art. 586 tuvo el efecto de derogar el referido Art. 830 del Código Civil, es la correcta.(6) En vista de ello, las expresiones sobre la ampliación de los poderes del albacea en el Código de Enjuiciamiento Civil son innecesarias y carecen de valor de precedente. Mer-cado v. Mercado, ante, sólo resuelve que el albacea puede ser remunerado por su gestión. (7)
*385Más importante aún, sin embargo, Mercado v. Mercado, ante, pone de manifiesto por primera vez los problemas y las incongruencias existentes entre las disposiciones del Código Civil relacionadas con el albaceazgo y las del Có-digo de Enjuiciamiento Civil, donde se establecen las re-glas procesales respecto la administración de los bienes del finado.
Precisamente, sobre la Ley de Enjuiciamiento Civil es-pañola de 1886 —precursora de la nuestra— Royo Martí-nez apunta con gran atino lo siguiente:
Nuestro sistema jurídico adolece, sin embargo, pese a la im-portancia del problema, de una caótica, fragmentaria y deshil-vanada regulación del mismo. La ley de Enjuiciamiento Civil es, por inexplicable paradoja, anterior al Código y no revisada para amoldarla a éste, con lo que ambos cuerpos legales, lejos de completarse ofrecen un mal casado complejo normativo pla-gado de lagunas, cuando no de contradicciones y antinomias, que el Tribunal Supremo ha intentado remendar a duras pe-nas, sin conseguirlo más que en parte. (Énfasis nuestro.) Royo Martínez, op. cit., pág. 310. Véanse: Puig Brutau, op. cit., pág. 382; Ex parte Detrés, 67 D.P.R. 381, 383 (1947).
Esta incongruencia entre los estatutos se hace más pa-tente y gravosa en Puerto Rico. Las disposiciones de la Ley de Enjuiciamiento Civil española de 1886, vigentes en Puerto Rico al cambio de soberanía, fueron enmendadas por el legislador mediante la Ley de 9 de marzo de 1905, insertándole al estatuto caracteres propios del Derecho su-cesorio angloamericano. Por lo tanto, en el Código de En-juiciamiento Civil conviven —no necesariamente de forma armoniosa— conceptos provenientes del ordenamiento pro-cesal español y del californiano, para atender unas figuras propias del Derecho Civil. Así pues, la tarea de armonizar dos cuerpos de leyes que en su origen eran contradictorios, fragmentarios y caóticos, se torna con las enmiendas de *3861905 en una tarea ciclópica. Debemos, sin embargo, inten-tar armonizar ambas leyes. Tarea que se debe acometer consciente de que nuestro derecho de sucesiones es de es-tirpe civilista, por lo que al interpretar y armonizar una figura ajena a nuestra tradición —naturalmente de difícil acomodo— siempre se deberá atemperar y amoldarla a nuestra tradición, y no lo contrario. Veamos.
B. El Código de Enjuiciamiento Civil establece las nor-mas procesales para solicitar la administración judicial de los bienes del causante. Cuando el causante en su testa-mento haya dispuesto expresamente sobre la administra-ción de sus bienes, entonces rigen de manera supletoria las disposiciones de la Ley de Procedimientos Legales Especia-les del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2241 et seq. Los Arts. 556-567 (32 L.P.R.A. secs. 2361-2372) regulan el procedimiento judicial de nombramiento de un administrador cuando el causante testó, pero no dis-puso para la administración de sus bienes.
El Código de Enjuiciamiento Civil le reconoce legitima-ción activa para instar la petición de administración a al-bacea testamentario, al cónyuge, a cualquier heredero for-zoso, a aquella persona que se presente como heredero testamentario, al legatario o a cualquier acreedor con tí-tulo escrito no asegurado. Art. 556 del Código de Enjuicia-miento Civil, 32 L.P.R.A. see. 2361.(8) Esta sección sólo pre-tende reconocerle legitimación activa al albacea —que no la tenía antes del las enmiendas de 1905— para solicitar la administración judicial del caudal. Recuérdese que el Có-digo de Enjuiciamiento Civil contiene el conjunto de nor-*387mas procesales que hacen viable en los tribunales el proce-dimiento de administración de los bienes del finado.
Por el contrario, la sentencia dictada concluye que la albacea es “para todos los efectos legales” la administra-dora de los bienes de la causante. Para llegar a tal conclu-sión tiene que suponer que el citado Art. 556 no es una disposición para autorizar a los allí enumerados a iniciar el proceso de administración judicial, sino que es una dispo-sición sustantiva que le confiere al albacea el derecho a ser nombrado administrador de la herencia una vez instado el procedimiento. Por lo que entonces, expedidas las cartas testamentarias, el albacea queda facultado para adminis-trar los bienes del caudal relicto.
Esta interpretación del Art. 556, ante, conflige con lo dispuesto en el Art. 564 del propio Código de Enjuicia-miento Civil, 32 L.P.R.A. see. 2369,(9) donde se establece un orden de prelación respecto las personas que pueden ser nombradas administradores del caudal, entre los cuales no se encuentra el albacea. Reiteradamente hemos reconocido que el tribunal escogerá al administrador de la herencia de entre las personas enumeradas en el citado Art. 564. Ríos, Ex parte y Martínez, Opositora, 67 D.P.R. 418 (1947); Ex parte Detrás, ante; Cividanes v. López Acosta y Díaz et al., 24 D.P.R. 269 (1916); Sabater v. Escudero, 23 D.P.R. 854 (1916); Díaz et al. v. Cividanes, 23 D.P.R. 847 (1916). Véanse, además: Abintestado Balzac Vélez, 109 D.P.R. 670 (1980); Rivera v. Corte, 71 D.P.R. 953 (1950). Así, hemos concluido que el cónyuge viudo tiene preferencia para ocu-par este cargo y, en su defecto, el heredero con mayor interés. Martínez et al. v. Martínez, 26 D.P.R. 156 (1918). La enumeración taxativa del Art. 564, ante, choca irreme-*388diablemente con la sentencia dictada. Para todos los efec-tos, y a la luz de los hechos de este caso, la Sentencia dic-tada tiene el efecto práctico de enmendar el Art. 564, ante, y revocar sub silentio la jurisprudencia nuestra interpre-tando ese artículo.
De otra parte, tampoco podemos compartir la conclusión inherente a la Sentencia dictada de que, una vez expedidas las cartas testamentarias, el albacea queda investido con la facultad de administrar los bienes del caudal hereditario. El Código de Enjuiciamiento Civil, en su Art. 597, ante —sobre la expedición de cartas testamentarias— distingue entre cartas testamentarias expedidas a favor del albacea y las cartas de administración expedidas a favor de la persona que el tribunal ha nombrado administrador de la herencia. La conclusión en este caso hace de la distin-ción incluida en el artículo una distinción superflua.
Adviértase que el procedimiento de expedición de cartas testamentarias al albacea es un procedimiento ex parte, contrario al de administración judicial, que requiere “pre-via notificación y vista”. (Énfasis nuestro.) Rivera v. Corte, ante, pág. 960. El Art. 559 del Código de Enjuiciamiento Civil, ante, dispone que presentada la petición de adminis-tración, “procederá el juez a citar al albacea, si lo hubiere, al cónyuge sobreviviente y a los demás herederos y legata-rios, así como a todos los acreedores de la herencia, para que comparezcan en el día, hora y lugar designado ...”. Por su parte, el citado Art. 597, ante,(10) dispone que las cartas de administración se otorgarán después que haya con-cluido este procedimiento judicial para designar al administrador.
Como vemos, la sentencia del Tribunal trastoca signifi-*389cativamente el esquema procesal dispuesto en el Código de Enjuiciamiento Civil para la administración de la herencia. Abonando a lo que Royo Martínez calificó como el “mal casado complejo normativo plagado ... de contradic-ciones y antinomias”. Royo Martínez, op. cit., pág. 382.
La interpretación avalada en la sentencia dictada tiene el claro efecto de circunvalar la última voluntad del testa-dor quien, pudiendo nombrar al albacea administrador de la herencia, optó por no hacerlo y, por el contrario, prefirió conferirle facultades limitadas. Bajo el esquema estable-cido hoy, a modo de ejemplo, un albacea particular que re-cibe la encomienda limitada de velar por el cumplimiento de un legado, una vez recibe las cartas testamentarias queda facultado con todos los poderes de administración de una herencia, con las implicaciones que ello tiene para con los herederos y el trastoque que supone para el ordena-miento sucesoral.
De otra parte, nos parece, por lo tanto, que los Arts. 597, 588 y 593 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sees. 2511, 2512 y 2541, invocados en Mercado v. Mercado, ante, como ejemplos de la ampliación de las facultades del albacea particular y que sirven de apoyo a la sentencia dictada, recogen sólo gestiones con las que debe cumplir el albacea que ha sido nombrado administrador de la heren-cia por el testador. Es decir, le aplican sólo al albacea universal, no al particular. Este último sólo tiene las faculta-des que le reconoce el Código Civil.
C. Lo cierto es que la inserción de la figura del albacea en el citado Art. 556 es producto de las enmiendas que sufrió el Código de Enjuiciamiento Civil mediante la Ley de 9 de agosto de 1905, cuando se introdujeron a ese cuerpo legal enmiendas procedentes del Código de Enjuiciamiento de California.
*390En el derecho angloamericano la figura del ejecutor (executor)(11) es la idónea para iniciar el proceso judicial de administración de bienes, ya que es la persona nombrada en el testamento para hacerse cargo de los bienes del causante. Es decir, es la persona que administra los bienes del causante. 1 Page on the law of Wills 11-13.(12)
No podemos equiparar la autoridad conferida al executor con los poderes del albacea de la doctrina civilista. Esto, pues la titularidad de la propiedad personal del causante, así como la facultad de vender, hipotecar o arrendar la pro-piedad inmueble, de ser necesario para pagar las deudas, recae sobre la administración del executor. 1 Page on the law of Wills 14. Contrario a nuestro derecho sucesorio, en el cual la titularidad de los bienes nunca pasa al albacea y los amplios poderes para administrar deben ser conferidos expresamente por el testador o por el tribunal.
Ya que las figuras del albacea y del ejecutor proceden de tradiciones jurídicas distintas, que se asientan sobre teo-rías antagónicas sobre el derecho sucesivo, hay que procu-rar una interpretación más armoniosa y respetuosa de nuestra tradición jurídica civilista. Todo ello nos lleva a concluir que el albacea particular no tiene facultades de administración y sólo aquellas enumeradas en el Código Civil. Asimismo, el Art. 556 del Código de Enjuiciamiento Civil, ante, se limita exclusivamente a reconocerle al alba-*391cea legitimación activa para solicitar del Tribunal que nombre un administrador de la herencia.
Para resumir, a base de lo anterior, soy del criterio que, primero, el albacea particular no tiene la facultad de admi-nistrar los bienes del caudal hereditario del causante. Cuando el testador ha dispuesto que el albacea tendrá los poderes y las facultades que la ley concede, se refiere a los poderes enumerados en el Art. 824 del Código Civil, ante, y aquellos que sean “precisos y necesarios” para descargar los primeros. Segundo, los Arts. 587, 588 y 593 del Código de Enjuiciamiento Civil, ante, enumeran algunas de las responsabilidades que tiene que cumplir el albacea que ha sido nombrado administrador de la herencia por el testa-dor; es decir, el albacea universal. No son disposiciones que enmiendan el Art. 824 del Código Civil, ante. Tercero, el Art. 556 del Código de Enjuiciamiento Civil, ante, es sólo una norma de carácter procesal que le reconoce legitima-ción activa al albacea para solicitar la administración judicial del caudal. No es, por lo tanto, una norma sustantiva que le confiere el derecho a ser nombrado por el tribunal para administrar los bienes del difunto. Cuarto, la expedi-ción de cartas testamentarias al albacea es un procedi-miento ex parte, mediante el cual se expide el referido do-cumento como prueba de su autoridad. La carta testamentaria no es una autorización para que el albacea actúe como administrador de la herencia.
V
Al aplicar estas conclusiones a la controversia ante nuestra consideración, entiendo que la determinación del Tribunal de Primera Instancia sobre el alcance de las fa-cultades del albacea particular fue correcta. No hay duda de que, conforme los términos del testamento otorgado por la licenciada Urraca, la albacea en este caso recibió una designación de albacea particular. Los términos del testa-*392mentó en cuanto a esto son claros. Como tal, la albacea sólo podía desempeñar las facultades conferidas en ley, entre las cuales no se encontraba la de administrar los bienes de la herencia. Ciertamente, la albacea en este caso en el des-cargo de su función como tal, llevó a cabo un sinnúmero de gestiones que sólo pueden catalogarse como actos de administración. Específicamente en lo que se refiere a los fondos depositados en el Banco Popular. No hay controver-sia de que estas gestiones se efectuaron sin la autorización previa de la heredera, aunque sí hay que consignar que ésta fue informada inmediatamente después que se lleva-ron a cabo. A base de lo anterior, sostengo que el Tribunal de Primera Instancia actuó correctamente al enfrentarse a esta controversia y disponer de ella en la forma que lo hizo. Es por ello que entiendo debió confirmarse al foro primario.
Finalmente, sobre el contrato de servicios profesionales suscrito por la albacea y el licenciado Rey, somos del crite-rio que el caso debe devolverse al foro a quo para que se celebre una vista y se determine si la albacea prestó su anuencia a éste. Nos explicamos.
Surge de la transcripción de la vista de la protocoliza-ción del testamento, que la heredera y su representante legal tenían conocimiento que el licenciado Rey había lle-gado a un acuerdo de servicios profesionales con la albacea. Mediante este acuerdo, el licenciado Rey habría de llevar a cabo gestiones a nombre de ésta “durante la tramitación de todo el albaceazgo”. De la transcripción se desprende que el licenciado Rey le indicó al tribunal lo si-guiente con respecto a sus servicios profesionales:
El [el abogado de la heredera] me ha pedido un estimado de no solamente del costo de protocolizar el testamento sino del costo de los servicios que voy a prestar a la albacea, como albacea, durante la tramitación de todo el albaceazgo. Así que no va haber ningún problema. El compañero y yo discutiremos la situación posteriormente. Apéndice, pág. 9.
*393No surge del expediente, sin embargo, si esa informa-ción se ofreció y si la heredera accedió a los honorarios y, consiguientemente, a los trabajos objeto del contrato. Si ello fuera así, muy bien pudiera concluirse que la heredera prestó su anuencia al contrato ratificándolo, por lo que no procedía que se decretara la nulidad. Habida cuenta de lo anterior, como indiqué, devolvería el caso al foro de instan-cia para la celebración de una vista donde se dispusiera de esta controversia.

(1) En el contrato de servicios profesionales se pactó que el licenciado “Rey recibiría una remuneración equivalente al 15% del valor del caudal hereditario de la fenecida y que de iniciarse un pleito relacionado con las facultades de la albacea, los honorarios se determinarían separadamente a razón de $150.00 por hora”. Apéndice, pág. 38(b).


 Surge del expediente que el Ledo. José Ángel Rey había sido abogado tanto de la causante como de la madre de ésta; había desempeñado distintas gestiones legales para ambas, incluyendo la liquidación del caudal de esta última. Surge tam-bién del apéndice del caso que el licenciado Rey es uno de los acreedores del caudal de la licenciada Orraca. El caudal refleja una deuda a favor del licenciado Rey, as-cendente a $23,766.30 en honorarios profesionales prestados tanto a la licenciada Orraca, en vida de ésta, como a su madre, doña Francisca López Vda. de Orraca. Apéndice, pág. 147.


 Puig Brutau expresa igual posición cuando indica:
“[U]na de las causas de los problemas del albaceazgo suscita en nuestro Derecho consiste en la concurrencia de la sucesión romana, que exige una administración conservadora entre el interés del sucesor, con el albaceazgo, que corresponde a las funciones de una administración liquidadora interpuesta entre el Derecho del cau-sante y del de los herederos, reducidos a ser los destinatarios del remanente.” J. Puig Brutau, Fundamentos del Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1990, T. V, Vol. 1, pág. 399.


(4) En Puerto Rico, en virtud del Art. 586 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2491, el cargo de albacea es remunerado; no así en España. Véase la discusión en el esc. 6, infra. Lo cierto es que, no empece a que el Código Civil español claramente indica que el albaceazgo es gratuito, en la doctrina moderna española hay una clara tendencia a cuestionar el principio de gratuidad del albaceazgo en consideración a la complejidad que en muchas ocasiones pueden presentar las fun-ciones del albacea. L. Puig Ferriol, El Albaceazgo, Barcelona, Ed. Bosch, 1967; F. Marín Castán, en I. Sierra Gil de la Cuesta, Comentarios del Código Civil, Barcelona. Ed. Bosch. 2000. T. 5.


 Sobre esta última facultad nos dice el profesor O’Callahan Muñoz, en su Código Civil comentado y con jurisprudencia, Madrid, Ed. La Ley-Actualidad, 1996, pág. 843, “se reduce a la simple toma de precauciones, para la conservación y custodia de los bienes. Las que no puede tomar por s[í] solo, sino con la intervención de los presentes, no los ausentes, entendiendo este término en sentido vulgar, no en el jurídico declaración de ausencia”. (Énfasis nuestro.)


 En todo caso, la doctrina española ya había atemperado el rigor de esta disposición en el Código Civil español —-Art. 908 — ■ reconociendo que procedía el recobro de los gastos en los que incurrió el albacea, así como también el pago de honorarios por el desempeño de parte de éste en gestiones propias a su profesión. M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1990, T. XII, Vol. 2, págs. 321-368; Marín Castán, op. cit., págs. 171-172.


 En Rivera Torres v. Tribunal Superior, 126 D.P.R. 692 (1990), al igual que en Mercado v. Mercado, 66 D.P.R. 811 (1947), discutimos el Art. 586 del Código de Enjuiciamiento Civil, ante. En este caso, la controversia giró en torno a la cuantía que debía recibir el administrador judicial de la herencia por su gestión. Con el único propósito de justificar la remuneración que se concedía, igualamos la facultad de *385administrar del albaeea con la del administrador judicial. No especificamos, sin embargo, si al referimos al albaeea era al particular o al universal. Las expresiones en Rivera Torres v. Tribunal Superior, ante, deben entenderse como referentes al alba-cea universal.


(8) Este artículo proviene del Art. 1038 de la Ley de Enjuiciamiento Civil de España. El artículo español, el cual no incluye en su enumeración al albacea, ha sido interpretado por el Tribunal Supremo en el sentido que no le reconoce legitimación activa al albacea para instar el juicio voluntario de testamentaría. Véase Sentencia de 18 de enero de 1930; Sentencia de 23 de junio de 1883. Véase, además, M. Fenech, Doctrina procesal civil del Tribunal Supremo, Madrid, Ed. Aguilar, 1957, Vol. IV, pág. 6424.


 El Art. 564 del Código de Enjuiciamiento civil, 32 L.P.R.A. see. 2369, dispone en cuanto al nombramiento del administrador judicial lo siguiente:
“Podrá nombrar al cónyuge sobreviviente o a la persona con mayor interés en la herencia o sucesión, si tuviere la capacidad necesaria para desempeñar el cargo; y si no la tuviere, o si todos fueren igualmente interesados, o se presentaren objeciones a tal nombramiento, designará el juez un extraño de reconocida honradez y capacidad.”


(10) En lo pertinente, el Art. 597 (32 L.P.R.A. see. 2571), in fine, dispone lo siguiente:
“Tan pronto como un administrador haya prestado su fianza y juramento oficial, el juez o tribunal que lo hubiere nombrado expedirá a su favor cartas de administra-ción bajo su sello, en testimonio de su autoridad.”


 El “ejecutor”, a pesar de ser nombrado en el testamento, tiene que acudir al tribunal para ser reconocido y aceptado como tal. A estos efectos, el tribunal deberá expedir cartas testamentarias (letters testamentary) para evidenciar el nombra-miento oficial del administrador. 1 Page on the law of Wills 13. De ahí que nuestro Código de Enjuiciamiento Civil ordene en su Art. 597 (32 L.P.R.A. see. 2571) la expedición de cartas testamentarias a favor del albacea, las cuales constituirán prueba de su autoridad. Vemos así los paralelos entre la figura del albacea con la del executor del Derecho angloamericano.


 Cuando el testador no identifique persona alguna a estos efectos, el tribunal asignará un administrador (administrator) y expedirá cartas de administración. 1 Page on the law of Wills 13. Por su parte, como vimos, nuestro Art. 597 del Código de Enjuiciamiento Civil provee similarmente para la expedición de cartas de adminis-tración tan pronto el administrador haya prestado fianza y juramento oficial. 32 L.P.R.A. see. 2571.